Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 09/17/2020 are pending for examination.

Continuation
2.	This application is a continuation application of U.S. application no. 16142219, filed 09/26/2018 ,now U.S. Patent #10803503, 16142219  is a continuation of 14668529, filed 03/25/2015 ,now U.S. Patent #10096051, and 14668529 claims Priority from Provisional Application  61972682, filed 03/31/2014. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).




Claim Rejections - 35 USC § 101
3	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-10 are to a process comprising a series of steps, clams 11-19 to a system/ /apparatus, and claim 20 to manufacture, which are statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 1 recites:
1. A method, comprising:

receiving from a context setter web site, by a first web server of an on-line trading platform, an item identification and a request for a transaction flow user interface; identifying, by the first web server, a listing maintained by the first web server, communicating, to the context setter web site, a user interface; and receiving, from the user interface, a signal to perform a transaction with respect to the listing.

Step 2A Prong 1 analysis: Claims 1--20 recite abstract idea.
receiving from [ intended from a user]   or an intermediary] an item identification and a request for a transaction flow user interface [can be a paper medium  or voice medium] ; identifying a listing maintained by [intended to be a trader/seller], communicating a user interface [can be a paper medium  or voice medium for interaction with an intended user/]; and receiving, from the user interface, a signal to perform a transaction with respect to the listing’, under broadest reasonable interpretation, cover performance related to a commercial/purchase/sale activity falling within “Certain methods of organizing human activity”. That is other than reciting use of computer components nothing in the claim elements precludes the steps of facilitating a user to conduct a transaction for an identified item of interest in a marketplace. For example, if a user notices an item of interest at a first physical seller marketplace and shows his interest to the human operator at the first physical retail seller the seller at the first physical seller marketplace,  if he does not have the item,  can connect/link , via a telephone, to a known second physical seller marketplace who has available the interested item and provide the listing for the item with invoice [the paper medium corresponding to an user interface] including all the information for completing a transaction. The mere nominal recitation of computer components do not take the claim limitations out of the sales activity falling within “Certain Methods of Organizing Human activity” grouping. Thus claim 1 recites an abstract idea. Since dependent claims 2-10 include the limitations of claim 1, they also recite an abstract idea. Further the identifying step, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a web site. For example, a human can always identify a listing from a trader’s/merchant’s catalog based on the identified item. The use of a web server does not preclude this step being performed manually. Thus, the claim recites a “Mental Process”. 

The other two independent claims 11 and 20 recite similar limitations as that of claim 1 and therefore they are analyzed as per the same rationale as that of claim 1 and thus recite an abstract idea. The dependent claims 12-19 of claim 11 also recite abstract idea as include all the limitations of claim 11. Accordingly, all pending claims 1-20 recite an abstract idea.
Step 2A Prong 2 analysis:
Claims 1--20: The judicial exception is not integrated into a practical application.
Claim 1 recites the additional limitations of using generic computer components comprising receiving from setter web site, by a first web server of an on-line trading platform a context, an item identification and a request for a transaction flow user interface; identifying, by the first web server, a listing maintained by the first web server, communicating, to the context setter web site, a user interface; and receiving, from the user interface, a signal to perform a transaction with respect to the listing.  In the four recited steps there are two receiving steps and one communicating step. Both the receiving steps comprising receiving an item identification and a request from a website for transaction user interface and an signal from the user interface to perform a transaction and the communicating step to provide a user interface are recited at  a high level of generality [i.e., as a general means of gathering information on an item of interest identified by a user and a request to provide user  and transmit the user interface to conduct the transaction and a signal to complete the transaction] and amount to mere information gathering which are a form of insignificant extra solution activity because gathering item information and request , transmitting user interface and receiving a signal for conducting the transaction do not require inextricable tie to computer functioning, as these steps can be carried out manually and is  just performing the disembodied concept on a general purpose computer environment. The user interface, under its broadest reasonable interpretation, is an interface to enable a 
	Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea. E the other two independent claims 11 and 20 recite similar limitations, they are directed to an abstract idea based on same rationale as established for claim 1.
	Dependent claims:
Claims 2 and 12 are directed to the same step of receiving information on item identification and request via a generic component including API, which do not impose any meaningful limits on practicing the abstract idea and remain directed to abstract idea as claims 1 and 11. 
Claims 3  and 13 recite providing an image with embedded, within the image on a web page is are well-understood and known techniques at the time of the Applicant’s invention which do not relate to any  [see   ]  improvement over prior art and do not impose any meaningful limits on practicing the abstract idea.	
 4, 6-7 and 14, 16-17 are directed to a generic server computer creating listing based on an image of an identified item, providing a price for the identified item and a shipping cost, and initiating a transaction, wherein the server describes how to generally “apply” the otherwise manual activity related to sale of preparing a listing of item for sale I with price and shipping cost and conducting the transaction in a generic or general purpose technical environment. The web server is recited at a high level of generality and is merely automates these steps and thus do not impose any meaningful limits on practicing the abstract idea.	

Claims 9-10 and 19 are directed to the server computer presenting an interface with information of the item acquired from the listing, which, under their broadest reasonable interpretation, cover insignificant extra-solution activity of displaying information of the item acquired from the listing, and thus do not impose any meaningful limits on practicing the abstract idea.	
In view of the foregoing, pending claims 1-20 are directed to an abstract idea. Step 2A=Yes.
Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-20 amounts to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1--20 do not provide an inventive concept (significantly more than the abstract idea). The claims 1--20 are patent ineligible.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “creating a new listing in response to an upload of an image to the context setter web site” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner has reviewed the Applicant’s Specification and could not find support for this function/step. This is not an Enablement rejection.
.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4 and 14 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations that the  method of claim 1, further comprising creating a new listing in response to an upload of an image to the context setter web site. It is unclear as from where the image is uploaded that is from the trading platform web server or a user and if this image is of the identified item or a new item, thereby rendering the scope of the claims 4 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	Claims 1-2, 5-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangalick et al. [US Patent 7860751], hereinafter Mangalick in view of the Article, “Google Inc. files Australian patent application for digital wallet. (2013, May 25). Global IP News .Business and Commerce Patent News Retrieved from https://dialog.proquest.com/ professional/ docview/1495456384?accountid=131444; retrieved from Google database on 10/23/2021, hereinafter Google.

Regarding claim 1, Mangalick teaches a method comprising :
receiving from a context setter web site, by a first web server of an on-line trading platform, an item identification and a request for a transaction flow user interface (Mangalick , see Figs 1 and 2 and col.3, line 1—col.4, line 17, which disclose that a third party web page 104 on  a third  party server  110 [ Here the third party server 110 correspond to the claimed 
identifying, by the first web server, a listing maintained by the first web server, communicating, to the context setter web site, a user interface [The merchant web server identifies information on the identified item for communicating the listing with information of the item via merchant web page 102, [see Figs 1-3 and col.3, line 1—col.4, line 17]; and 
receiving, from the user interface, a signal to perform a transaction with respect to the listing [see Figs 2-4 and col. 3, line 1—col.4, line 41], wherein the merchant’s web page 104 including the information on the identified item to complete a purchase transaction and the information from the merchant web page 102 is transferred to the third party as a Checkout webpage on the third party server web page 104 for checkout.  The difference in the claim language from Mangalick’s disclosure is that it does not say providing a UI for conducting the transaction but instead it describes providing a merchant web page 104 with the information for conducting the checkout which is seamlessly transferred on the webpage 104 of the third party web server enabling completing the checkout/transaction. In the same filed of endeavor of completing purchase transactions online, Google teaches that a digital wallet communicates a user interface to a user’s mobile device to complete a purchase transaction after collecting all the details from a merchant for desired product and provides all information required for purchase including shipping costs and selectable payment options. Therefore, in view of the teachings of Google in the same field of endeavor of conducting purchase transactions online via a digital wallet, it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified claim 1 to incorporate the concept  for conducting a transaction on User Interface provided to the third party web site [context setter web site in the 

Regarding the other two independent claims 11 and 20, their limitations are similar to the limitations of claim 1, they are analyzed and rejected in view of the combined teachings of Mangalick and Google based on same rationale established for claim 1 above.

Regarding claims 2 and 12, Mangalick teaches that the method of claim 1, wherein the item identification and the request are received from the context setter web site via an application programming interface (API) of the first web server [see col. 3, lines 50—65 which disclose program instructions of the web page 104 of third party server enables communication with the merchant server 108 [wherein the merchant web server corresponds to the trading platform web server and the third party server corresponds to the claimed contextual web site].

Regarding claims 5 and 15, the combined teachings of Mangalick and Google, especially when referred to the Google teachings that the context setter web site displays a control selectable to cause display of the user interface, as discussed and analyzed the user interface provided includes selectable controls by a user at the third party website [corresponding to the claimed contextual web site] to select from one of selectable options such as payment for options.


Regarding claims 6 and 16, combined teachings of Mangalick and Google teach the limitations comprising that the user interface is configured to initiate a transaction processing flow facilitated by the on-line trading platform, as analyzed above for claim 1.

Regarding claims 7 and 17, combined teachings of Mangalick and Google, teach that the method of claim 5, further comprising providing one or more of a price of the item and a shipping cost of the item to the context setter web site [see Figs 3(a) and 3(b) showing price and the shipping cost for the item.

Regarding claims 8 and 18, combined teachings of Mangalick and Google, teach that the method of claim 7, further comprising, wherein the context setter web site is configured to display the price, shipping cost, and control on a second user interface [see Mangalick Figs 3a and 3b represent first and second user interface, wherein 3(b) represent a second interface configured to display the price, shipping cost, and control on a second user interface, 

Regarding claims 9 and 19, Mangalick teaches that the  method of claim 8, wherein the user interface is presented within a layout controlled by the context setter web site [see Fig 3b wherein the interface is controlled by the third party web site server which corresponds to the claimed context setter web site. 


Regarding claim 10, the combined teachings of Mangalick and Google teach that the method of claim 1, wherein the user interface includes information derived from the listing [see Figs 3-4 wherein the data received from merchant web server including total cost and shipping 

	
6.2.	Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mangalick in view of Google in view of JP 2007058387 A.
Regarding claim 3, and 13, combined teachings of Mangalick/Google teach and render obvious all the limitations of claims 1 and 11, as discussed and analyzed above for claim 1 but fail to further disclose embedding a link to the listing within an image; and providing the image to the context setter web site. However, in the same field of endeavor of conducting transactions online , JP 2007058387 A teaches embedding links in images representing products, “ 	When the blog site viewer finds a product he / she likes, the user terminal 50 is used to select / purchase the product (step S2-5). In this case, a purchase request is made by selecting a product image on the display screen 580. Specifically, the user terminal 50 transmits a product detail request to the EC provider system 10 using the AF link data embedded in the product image. In this case, the EC operator system 10 performs transaction processing with the user terminal 50. Specifically, a process for providing detailed information on a product and a transaction process are executed.”. Therefore, in view of the teachings of JP 2007058387 A it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to modify Mangalick in view of Google to modify claims 3 and 13 to incorporate the concept of embedding a link to the listing within an image when providing the image to the context setter web site [the third party web server in Mangalick ] because it would help to access data related to image and secondly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
(ii)	Kiarostami [US Patent 8838485 B2, see Abstract, Fig.2B, and 2C,  and associated text] disclose embodiments that enable sellers to sell items from their website without first having to add the items to a product catalog or establish pricing on a product-by-product basis.  When a buyer selects a print control on buy and share toolbar 204, then a user interface 210, described with reference to FIG. 2B, appears. If buyer 105 selects the buy a card control then a user interface 230, described with reference to FIG. 2C, appears. If buyer 105 selects a control to license the image then a user interface, not depicted, appears. If buyer 105 selects a control to send an e-card then a user interface, not depicted, appears and when a new product is added, a new control is added to buy and share toolbar 204 that enables buyer 105 to initiate the purchase of the new product and a corresponding user interface is provided by EDECS server 130 when buyer 105 selects the new control.
(iii)JP4437872 discloses an auction system comprising a user terminal in communication with an auction system, which in response to receiving a request for listing of a product from the user terminal, a DB server based on the identification information of the instructed product extracts information of the product from a product catalog, includes description and is sent to the user terminal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625